PER CURIAM.
We affirm the denial of Appellant’s rule 3.850 motion in all respects except that the trial court should have afforded Appellant the opportunity to amend claims 3 and 4, which pertain to the contention that trial counsel failed to investigate and inform Appellant about the viability of a motion to suppress evidence. Inartful and legally insufficient as the claims might be, we cannot say that Appellant cannot state a legally sufficient claim. Spera v. State, 971 So.2d 754, 758 (Fla.2007).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
TORPY, EVANDER and BERGER, JJ., concur.